DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered. Claims 1-5 and 7-19 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejections under 35 U.S.C. 102 and 103 in the previous Office action dated 02/03/2022, Applicant amends all independent claims to include new limitations and provides on pages 7-11 of the amendment arguments which have been fully considered, but they are not persuasive. With respect to the limitation, “wherein an inner wall of a corresponding opening from among the openings comprises a lower end that is rounded to have a concave shape at a point at which a side surface of the light modulating layer meets an upper surface of the encapsulating member” of claim 1, Applicant argues: “Applicant respectfully submits that, it is unclear from the cited portions of Jang whether the first organic portion OL1 and the second organic portion OL2 of Jang actually meet an upper surface of the thin film encapsulation layer 301 of Jang as alleged in the Office action …” Examiner respectfully disagrees because Jang’s Fig. 7 shows an inner wall of a corresponding opening LOP from among the openings comprising a lower end that is rounded to have a concave shape at a point at which a side surface of the element OL1, which is a part of the side surface of the light modulating layer [OL1, OL2], meets an upper surface of the encapsulating member 301.
Further, Applicant argues on page 10 of the amendment: “In contrast, cited FIG. 7 of Jang (reproduced below for convenience) should not provide for the second width of the lower surface of the concave lens-shaped opening LOP (equated by the Office action with the "opening" as recited in claim 1) as greater than the first width of the lower surface of the first opening of the insulating layer between the substrate 110 and the thin film encapsulation member 301 … as recited in claim 1).” Examiner respectfully disagrees because, as discussed in the below rejection of the newly amended claim 1, the annotated Fig. 7 of Jang shows the relationship of the construed and second width.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1, 7-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2019/0221779 A1; hereinafter Jang.) 
As per claim 1, Jang discloses a display apparatus (see at least Fig. 7) comprising: 
a substrate (a substrate 110; Fig. 7;) 
a pixel layer (see at least Fig. 7, disclosing a pixel layer comprising elements [210, 190, 130]; also see Fig. 3 if necessary;) comprising a plurality of display devices on the substrate (see at least Fig. 7, disclosing a plurality of display devices [OLEDs 210] on the substrate 110;) 
an encapsulating member (301; Fig. 7) encapsulating the pixel layer (see at least Fig. 7;)
a light modulating layer (see at least Fig. 7, disclosing a light modulating layer comprising elements [OL1, OL2]) on the encapsulating member (see at least Fig. 7;) 
a functional layer (see at least Fig. 7, disclosing a functional layer comprising an element OL3) on the light modulating layer (see at least Fig. 7;) and 
a bonding layer (520; Figs. 7-8) located between the light modulating layer and the functional layer to bond the light modulating layer and the functional layer (see at least Figs. 7-8;) and
an insulating layer between the substrate and the encapsulation member (see at least Fig. 7, disclosing an insulating layer 190 between the substrate 110 and the encapsulation member 301,) 
wherein the insulating laver has first openings corresponding to the plurality of display devices (see at least Fig. 7, disclosing the insulating laver 190 having first openings corresponding to the plurality of display devices 210,) 
wherein the light modulating layer has openings (see at least Figs. 7-8; ¶ 109, openings LOPs) corresponding to the plurality of display devices (see at least Fig. 7,)
 wherein a second width of a lower surface of an opening from among the openings is greater than a first width of a lower surface of a first opening from among the first openings (see at least the below annotated Fig. 7, disclosing a second width [W2] of a lower [concave] surface of an opening LOP from among the openings being greater than a first width [W1] of a lower surface of a first opening from among the first openings; note that the lower surface of the opening LOP corresponds to the concave surface of the element OL1 and the lower surface of the first opening corresponds to the lower surface of the element 212,)
wherein the bonding layer fills the openings and has a refractive index that is greater than a refractive index of the light modulating layer (see at least Figs. 7-8; ¶ 110, disclosing the bonding layer 520 filling the openings LOP and having a refractive index that is greater than a refractive index of the light modulating layer [OL1, OL2],) and
wherein an inner wall of a corresponding opening from among the openings comprises a lower end that is rounded to have a concave shape at a point at which a side surface of the light modulating layer meets an upper surface of the encapsulating member (see at least Figs. 7-8, disclosing an inner wall of a corresponding opening LOP from among the openings comprising a lower end that is rounded to have a concave shape at a point at which a side surface of the element OL1, which is a part of the side surface of the light modulating layer [OL1, OL2], meets an upper surface of the encapsulating member 301.)

    PNG
    media_image1.png
    692
    927
    media_image1.png
    Greyscale

As per claim 7, Jang further discloses an input sensing layer (see at least Figs. 4A, 5, 7, disclosing the input sensing layer comprising a sensing electrode TE1) between the encapsulating member (301) and the light modulating layer (OL1, OL2) and comprising a sensing electrode (TE1) (see at least Fig. 7.) 
As per claim 8, Jang further discloses the sensing electrode comprising grid lines forming a grid structure (see at least Figs. 4A, 5) and the grid lines overlapping the light modulating layer (see at least Figs. 4A, 5, 7.)
As per claim 9, Jang discloses each of the plurality of display devices comprising: a pixel electrode (211; see Fig. 7), an intermediate layer comprising an emission layer (212; Fig. 7; ¶ 70) on the pixel electrode (see Fig. 7,) and an opposite electrode on the intermediate layer (213; see Fig. 7,) and wherein a portion of light emitted from the emission layer is to be totally internally reflected by an interface between the bonding layer and the inner wall (see at least Figs. 7-8; ¶ 123.)
As per claim 11, see the rejection of claims 1 and 9 for similar limitations. Note that the claimed insulating layer of this claim corresponds to the element [190] or the combination of elements [190, 301]. Jang further discloses the light modulating layer [OL1, OL2] being on an insulating layer [190/ 190, 301] (see at least Fig. 7.)
As per claim 12, see the rejection of claim 9 for similar limitations. Jang further discloses the insulating layer [190/ 190, 301] covering an edge of the pixel electrode [211] (see at least Fig. 7.)
As per claim 13, Jang discloses an encapsulating member (301; Fig. 7) between the display device [OLED 210] and the light modulating layer [OL1, OL2] (see at least Fig. 7.)
As per claim 14, see the rejection of claim 7 for similar limitations.

Claims 2, 3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kwon et al. (US 2017/0133596 A1; hereinafter Kwon.)
As per claim 2, Jang further discloses the refractive index of the bonding layer being equal to or greater than about 1.6 (¶ 110], disclosing the refractive index of the bonding layer being greater than the refractive index of the OL1 and OL2, which is about 1.6,) but is silent to the bonding layer comprising a bonding film and a plurality of high refractive index particles distributed in the bonding film, as claimed.
However, in the same field of endeavor, Kwon discloses a related OLED display apparatus (see at least Fig. 1; ¶ 2) comprising a bonding layer (50) (see at least Fig. 1,) which comprises a bonding film (see at least Fig. 1, disclosing a bonding film comprising 51 and/or 52,) a plurality of high refractive index particles (see at least Fig. 1; ¶ 60, disclosing a plurality of high refractive index nanoparticles p) distributed in the bonding film to scatter the light emitted from the organic layer to increase a light extraction efficiency of the OLED device (see at least ¶ 60.)
Jang, as discussed above, discloses the refractive index of the bonding layer being equal to or greater than about 1.6, but is silent to the bonding layer comprising a bonding film and a plurality of high refractive index particles distributed in the bonding film, as claimed. Kwon, as discussed above, remedies for the above deficiency of Jang by teaching the bonding layer comprising a bonding film, a plurality of high refractive index particles distributed in the bonding film distributed in the bonding film, so as to increase a light extraction efficiency of the OLED device. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Jang bonding layer to comprise a bonding film, a plurality of high refractive index particles, and scattered particles, in view of the teaching in the Kwon reference, to improve the above modified display apparatus of the Jang reference for the predictable result of at least increasing a light extraction efficiency of the OLED device.

As per claim 3, the above modified Jang obviously renders the bonding layer comprising about 30 wt% to about 60 wt% of the plurality of high refractive index particles (see Kwon at least ¶ 11; ¶ 75:9-11) and the refractive index of the bonding layer being about 1.6 to about 1.8 (see the discussion in the rejection of claim 2; or see Jang at least ¶ 110.)
As per claims 15-17, see the rejection of claims 2-3 for similar limitations.

Claims 2, 4, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kim et al. (US 2017/0261656 A1; hereinafter Kim656.)
As per claim 2, Jang further discloses the refractive index of the bonding layer being equal to or greater than about 1.6 (see at least ¶ 110], disclosing the refractive index of the bonding layer being greater than the refractive index of the OL1 and OL2, which is about 1.6,) but is silent to the bonding layer comprising a bonding film and a plurality of high refractive index particles distributed in the bonding film, as claimed.
However, in the same field of endeavor, Kim656 discloses a related OLED display apparatus (see at least Fig. 4; ¶ 74) comprising a bonding layer (AL/AL3) (see at least Figs. 4, 8,) which comprises a bonding film (BS2; see at least Fig. 8,) a plurality of high refractive index particles (DB2; see at least Fig. 8) distributed in the bonding film (BS2), and scattered particles (DB1; see at least Fig. 8) distributed in the bonding film (see at least Fig. 8,) to reduce the sparkling phenomenon caused by excessive forward scattering light (see at least ¶ 118.)
Jang, as discussed above, discloses the refractive index of the bonding layer being equal to or greater than about 1.6, but is silent to the bonding layer comprising a bonding film and a plurality of high refractive index particles distributed in the bonding film, as claimed. Kim656, as discussed above, remedies for the above deficiency of Jang by teaching the bonding layer comprising a bonding film, a plurality of high refractive index particles distributed in the bonding film, and scattered particles distributed in the bonding film, so as to reduce the sparkling phenomenon caused by excessive forward scattering light. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Jang bonding layer to comprise a bonding film, a plurality of high refractive index particles, and scattered particles, in view of the teaching in the Kim656 reference, to improve the above modified display apparatus of the Jang reference for the predictable result of at least reducing the sparkling phenomenon caused by excessive forward scattering light.

As per claim 4, the above modified Jang obviously renders the bonding layer further comprising scattered particles distributed in the bonding film and the scattered particles being greater in average particle diameter than the plurality of high refractive index particles (see Kim656 at least Fig. 8, disclosing the bonding layer further comprising scattered particles DB1 distributed in the bonding film BS2 and the scattered particles DB1 being greater in average particle diameter than the plurality of high refractive index particles DB2.)
As per claims 15 and 18, see the rejection of claims 2 and 4 for similar limitations.

Claims 5, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kim et al. (US 2019/0013495 A1; hereinafter Kim495.) 
As per claims 5 and 19, Jang further discloses an inner wall of each of the openings comprising an inclined surface (see at least Figs. 7-8,) but is silent to a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed.
However, in the same field of endeavor, Kim495 discloses a related OLED display apparatus (see at least Fig. 1) comprising: an encapsulating member encapsulating the pixel layer (see at least Fig. 1, disclosing an encapsulating member [410-430] encapsulating the pixel layer;) and a light modulating layer being on the encapsulating member (see at least Fig. 1, disclosing a light modulating layer 510 being on the encapsulating member [410-430]) and having a thickness about 1 µm to 10 µm (see at least Fig. 3, discussing various thicknesses of the light modulating layer being about 1 µm to 10 µm, including a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed,) in order to reduce the amount of light to be lost and allow the light incident into the light modulating layer (510) to be totally internally reflected by the interface between the bonding layer (520) and the light modulating layer (510), thereby increasing the transmittance (see at least ¶¶ 84-85.)
Jang, as discussed above, discloses the light modulating layer, but is silent to a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed. Kim495, as discussed above, teaches various thicknesses of the light modulating layer being about 1 µm to 10 µm, including a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed, in order to reduce the amount of light to be lost and allow the light incident into the light modulating layer to be totally internally reflected by the interface between the bonding layer and the light modulating layer, thereby increasing the transmittance. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Jang light modulating layer having a particular thickness being about 1.5 µm to 2.5 µm, as desired claimed, in view of the teaching in the Kim495 reference, to improve the above modified display apparatus of the Jang reference for the predictable result of reducing the amount of light to be lost and allowing the light incident into the light modulating layer to be totally internally reflected by the interface between the bonding layer and the light modulating layer, thereby increasing the transmittance.
	
As per claim 10, Jang, as discussed in the rejection of claim 1 above, discloses the functional layer comprising a layer (OL3), but is silent to the layer (OL3) being a polarization layer. However, in the same field of endeavor, Kim495 discloses a related OLED display apparatus (see at least Fig. 1) comprising: a functional layer comprising a polarization layer and disposed on the light modulating layer (see at least Fig. 1; ¶ 92, disclosing a functional layer comprising a polarization layer 610 and disposed on the light modulating layer 510.) Therefore, while Jang does not explicitly disclose the layer OL3 being a polarization layer, as claimed, one of ordinary skill in the art would have found it obvious to recognize that Kim495 remedying for the deficiency of the Jang reference to indicate the layer OL3 being a polarization layer to obtain the same predictable result; or to replace the layer OL3 of Jang with the polarization layer, in view of the teaching in the Kim495, to improve the above modified display apparatus of the Jang reference for the predictable result of letting light wave of a specific polarization pass through while blocking light waves of other unwanted polarizations, as the well-known function of the polarization layer.
SECOND/ ALTERNATE SET OF REJECTIONS:
Claims 1, 5, 7-14 and 19 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Jang in view of Kim495.
As per claim 1, Jang discloses a display apparatus (see at least Fig. 7) comprising: 
a substrate (a substrate 110; Fig. 7;) 
a pixel layer (see at least Fig. 7, disclosing a pixel layer comprising elements [210, 190, 130]; also see Fig. 3 if necessary;) comprising a plurality of display devices on the substrate (see at least Fig. 7, disclosing a plurality of display devices [OLEDs 210] on the substrate 110;) 
an encapsulating member (301; Fig. 7) encapsulating the pixel layer (see at least Fig. 7;)
a light modulating layer (see at least Fig. 7, disclosing a light modulating layer comprising elements [OL1, OL2]) on the encapsulating member (see at least Fig. 7;) 
a functional layer (see at least Fig. 7, disclosing a functional layer comprising an element OL3) on the light modulating layer (see at least Fig. 7;) and 
a bonding layer (520; Figs. 7-8) located between the light modulating layer and the functional layer to bond the light modulating layer and the functional layer (see at least Figs. 7-8;) and
an insulating layer between the substrate and the encapsulation member (see at least Fig. 7, disclosing an insulating layer 190 between the substrate 110 and the encapsulation member 301,) 
wherein the insulating laver has first openings corresponding to the plurality of display devices (see the below second annotated Fig. 7, disclosing the insulating laver 190 having first openings corresponding to the plurality of display devices 210,) 
wherein the light modulating layer has openings (see at least Figs. 7-8; ¶ 109, openings LOPs) corresponding to the plurality of display devices (see at least Fig. 7,)
 wherein the bonding layer fills the openings and has a refractive index that is greater than a refractive index of the light modulating layer (see at least Figs. 7-8; ¶ 110, disclosing the bonding layer 520 filling the openings LOP and having a refractive index that is greater than a refractive index of the light modulating layer [OL1, OL2],) and
wherein an inner wall of a corresponding opening from among the openings comprises a lower end that is rounded to have a concave shape at a point at which a side surface of the light modulating layer meets an upper surface of the encapsulating member (see at least Figs. 7-8, disclosing an inner wall of a corresponding opening LOP from among the openings comprising a lower end that is rounded to have a concave shape at a point at which a side surface of the element OL1, which is a part of the side surface of the light modulating layer [OL1, OL2], meets an upper surface of the encapsulating member 301.)

    PNG
    media_image2.png
    725
    932
    media_image2.png
    Greyscale

Accordingly, Jang discloses all limitations of this claim except that Jang is assumed to be silent “wherein a second width of a lower surface of an opening from among the openings is greater than a first width of a lower surface of a first opening from among the first openings” as claimed.
However, in the same field of endeavor, Kim495 discloses a related OLED display apparatus (see at least Fig. 1) comprising: 
an insulating layer being between the substrate and the encapsulation member (see the below annotated Fig. 1, disclosing an insulating layer [350] between the substrate [110] and the encapsulation member [410-430]) and having first openings corresponding to the plurality of display devices (see the below annotated Fig. 1, disclosing the insulating laver 350 having first openings corresponding to the plurality of display devices [OLEDs],) 
wherein the light modulating layer has openings corresponding to the plurality of display devices (see the below annotated Fig. 1, disclosing the light modulating layer [510] having openings corresponding to the plurality of display devices [OLEDs],) and 
wherein a second width of a lower surface of an opening from among the openings is greater than a first width of a lower surface of a first opening from among the first openings (see the below annotated Fig. 1; ¶ 88, disclosing a second width W2 of a lower surface of an opening from among the openings being greater than a first width W1 of a lower surface of a first opening from among the first openings,) thereby increasing the front efficiency of the display apparatus (see ¶ 88.) 


    PNG
    media_image3.png
    642
    781
    media_image3.png
    Greyscale

Jang, as discussed above, discloses the opening and the first opening, but is assumed to be silent “wherein a second width of a lower surface of an opening from among the openings is greater than a first width of a lower surface of a first opening from among the first openings” as claimed. Kim495, as discussed above, remedies for the above underlined missing feature of Jang and further discloses the benefit of such feature to increase the front efficiency of the display apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Jang display apparatus to include the above underlined missing feature, in view of the teaching in the Kim495 reference, to improve the above modified display apparatus of the Jang reference for the predictable result of increasing the front efficiency of the display apparatus.

As per claim 5, Jang further discloses an inner wall of each of the openings comprising an inclined surface (see Jang at least Figs. 7-8,) but is silent to a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed.
However, in the same field of endeavor, Kim495 discloses a related OLED display apparatus (see at least Fig. 1) comprising: an encapsulating member encapsulating the pixel layer (see at least Fig. 1, disclosing an encapsulating member [410-430] encapsulating the pixel layer;) and a light modulating layer being on the encapsulating member (see at least Fig. 1, disclosing a light modulating layer 510 being on the encapsulating member [410-430]) and having a thickness about 1 µm to 10 µm (see at least Fig. 3, discussing various thicknesses of the light modulating layer being about 1 µm to 10 µm, including a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed,) in order to reduce the amount of light to be lost and allow the light incident into the light modulating layer (510) to be totally internally reflected by the interface between the bonding layer (520) and the light modulating layer (510), thereby increasing the transmittance (see at least ¶¶ 84-85.)
Jang, as discussed above, discloses the light modulating layer, but is silent to a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed. Kim495, as discussed above, teaches various thicknesses of the light modulating layer being about 1 µm to 10 µm, including a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed, in order to reduce the amount of light to be lost and allow the light incident into the light modulating layer to be totally internally reflected by the interface between the bonding layer and the light modulating layer, thereby increasing the transmittance. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Jang light modulating layer having a particular thickness being about 1.5 µm to 2.5 µm, as desired claimed, in view of the teaching in the Kim495 reference, to improve the above modified display apparatus of the Jang reference for the predictable result of reducing the amount of light to be lost and allowing the light incident into the light modulating layer to be totally internally reflected by the interface between the bonding layer and the light modulating layer, thereby increasing the transmittance.
	
As per claim 7, Jang further discloses an input sensing layer (see Jang at least Figs. 4A, 5, 7, disclosing the input sensing layer comprising a sensing electrode TE1) between the encapsulating member (301) and the light modulating layer (OL1, OL2) and comprising a sensing electrode (TE1) (see at least Fig. 7.) 
As per claim 8, Jang further discloses the sensing electrode comprising grid lines forming a grid structure (see Jang at least Figs. 4A, 5) and the grid lines overlapping the light modulating layer (see at least Figs. 4A, 5, 7.)
As per claim 9, Jang discloses each of the plurality of display devices comprising: a pixel electrode (211; see Jang Fig. 7), an intermediate layer comprising an emission layer (212; see Jang Fig. 7; ¶ 70) on the pixel electrode (see Jang Fig. 7,) and an opposite electrode on the intermediate layer (213; see Fig. 7,) and wherein a portion of light emitted from the emission layer is to be totally internally reflected by an interface between the bonding layer and the inner wall (see Jang at least Figs. 7-8; ¶ 123.)
As per claim 10, Jang, as discussed in the rejection of claim 1 above, discloses the functional layer comprising a layer (OL3), but is silent to the layer (OL3) being a polarization layer. However, in the same field of endeavor, Kim495 discloses a related OLED display apparatus (see at least Fig. 1) comprising: a functional layer comprising a polarization layer and disposed on the light modulating layer (see at least Fig. 1; ¶ 92, disclosing a functional layer comprising a polarization layer 610 and disposed on the light modulating layer 510.) Therefore, while Jang does not explicitly disclose the layer OL3 being a polarization layer, as claimed, one of ordinary skill in the art would have found it obvious to recognize that Kim495 remedying for the deficiency of the Jang reference to indicate the layer OL3 being a polarization layer to obtain the same predictable result; or to replace the layer OL3 of Jang with the polarization layer, in view of the teaching in the Kim495, to improve the above modified display apparatus of the Jang reference for the predictable result of letting light wave of a specific polarization pass through while blocking light waves of other unwanted polarizations, as the well-known function of the polarization layer.
As per claim 11, see the rejection of claims 1 and 9 for similar limitations. Note that the claimed insulating layer of this claim corresponds to the element [190] or the combination of elements [190, 301]. Jang further discloses the light modulating layer [OL1, OL2] being on an insulating layer [190/ 190, 301] (see Jang at least Fig. 7.)
As per claim 12, see the rejection of claim 9 for similar limitations. Jang further discloses the insulating layer [190/ 190, 301] covering an edge of the pixel electrode [211] (see Jang at least Fig. 7.)
As per claim 13, Jang discloses an encapsulating member (301; Jang Fig. 7) between the display device [OLED 210] and the light modulating layer [OL1, OL2] (see Jang at least Fig. 7.)
As per claim 14, see the rejection of claim 7 for similar limitations.
As per claim 19, see the discussion in the rejection of claim 5 for similar limitations.

Claims 2, 3 and 15-17 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Jang in view of Kim495, and further in view of Kwon.
As per claim 2, Jang further discloses the refractive index of the bonding layer being equal to or greater than about 1.6 (¶ 110], disclosing the refractive index of the bonding layer being greater than the refractive index of the OL1 and OL2, which is about 1.6,) but is silent to the bonding layer comprising a bonding film and a plurality of high refractive index particles distributed in the bonding film, as claimed.
However, in the same field of endeavor, Kwon discloses a related OLED display apparatus (see at least Fig. 1; ¶ 2) comprising a bonding layer (50) (see at least Fig. 1,) which comprises a bonding film (see at least Fig. 1, disclosing a bonding film comprising 51 and/or 52,) a plurality of high refractive index particles (see at least Fig. 1; ¶ 60, disclosing a plurality of high refractive index nanoparticles p) distributed in the bonding film to scatter the light emitted from the organic layer to increase a light extraction efficiency of the OLED device (see at least ¶ 60.)
Jang, as discussed above, discloses the refractive index of the bonding layer being equal to or greater than about 1.6, but is silent to the bonding layer comprising a bonding film and a plurality of high refractive index particles distributed in the bonding film, as claimed. Kwon, as discussed above, remedies for the above deficiency of Jang by teaching the bonding layer comprising a bonding film, a plurality of high refractive index particles distributed in the bonding film distributed in the bonding film, so as to increase a light extraction efficiency of the OLED device. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Jang bonding layer to comprise a bonding film, a plurality of high refractive index particles, and scattered particles, in view of the teaching in the Kwon reference, to improve the above modified display apparatus of the Jang reference for the predictable result of at least increasing a light extraction efficiency of the OLED device.

As per claim 3, the above modified Jang obviously renders the bonding layer comprising about 30 wt% to about 60 wt% of the plurality of high refractive index particles (see Kwon at least ¶ 11; ¶ 75:9-11) and the refractive index of the bonding layer being about 1.6 to about 1.8 (see the discussion in the rejection of claim 2; or see Jang at least ¶ 110.)
As per claims 15-17, see the rejection of claims 2-3 for similar limitations.

Claims 2, 4, 15 and 18 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Jang in view of Kim495, and further in view of Kim656.
As per claim 2, Jang further discloses the refractive index of the bonding layer being equal to or greater than about 1.6 (see at least ¶ 110], disclosing the refractive index of the bonding layer being greater than the refractive index of the OL1 and OL2, which is about 1.6,) but is silent to the bonding layer comprising a bonding film and a plurality of high refractive index particles distributed in the bonding film, as claimed.
However, in the same field of endeavor, Kim656 discloses a related OLED display apparatus (see at least Fig. 4; ¶ 74) comprising a bonding layer (AL/AL3) (see at least Figs. 4, 8,) which comprises a bonding film (BS2; see at least Fig. 8,) a plurality of high refractive index particles (DB2; see at least Fig. 8) distributed in the bonding film (BS2), and scattered particles (DB1; see at least Fig. 8) distributed in the bonding film (see at least Fig. 8,) to reduce the sparkling phenomenon caused by excessive forward scattering light (see at least ¶ 118.)
Jang, as discussed above, discloses the refractive index of the bonding layer being equal to or greater than about 1.6, but is silent to the bonding layer comprising a bonding film and a plurality of high refractive index particles distributed in the bonding film, as claimed. Kim656, as discussed above, remedies for the above deficiency of Jang by teaching the bonding layer comprising a bonding film, a plurality of high refractive index particles distributed in the bonding film, and scattered particles distributed in the bonding film, so as to reduce the sparkling phenomenon caused by excessive forward scattering light. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Jang bonding layer to comprise a bonding film, a plurality of high refractive index particles, and scattered particles, in view of the teaching in the Kim656 reference, to improve the above modified display apparatus of the Jang reference for the predictable result of at least reducing the sparkling phenomenon caused by excessive forward scattering light.

As per claim 4, the above modified Jang obviously renders the bonding layer further comprising scattered particles distributed in the bonding film and the scattered particles being greater in average particle diameter than the plurality of high refractive index particles (see Kim656 at least Fig. 8, disclosing the bonding layer further comprising scattered particles DB1 distributed in the bonding film BS2 and the scattered particles DB1 being greater in average particle diameter than the plurality of high refractive index particles DB2.)
As per claims 15 and 18, see the rejection of claims 2 and 4 for similar limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626